Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Amendment and Remarks filed 29 August 2022, wherein claim 11 was canceled and claims 17-18 were newly added. Subsequently, claims 1-10 and 12-18 are pending and presently under consideration in this application. 
Response to Amendment
Applicants have amended the base independent claim 1 to:(a) replace one or more compounds selected from the group of compounds of formulae I-1, I-2 and I-3 with at least two difluoro-dibenzothiophene compounds of formula I-2-a; and (b) to require at least two stabilizers selected from the group consisting of compounds of formulae ST-1 to ST-r from canceled claim 11.
Applicants’ amendment adding the difluoro-dibenzothiophene compound of formula I-2-a to claim 1 introduces new considerations as follows under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph, as follows.
The rejection of claims under 35 U.S.C. 102(a)(1) over each of Manabe (U.S. Patent Application Publication No. 2019/0338187) and Manabe (U.S. Patent Application Publication No. 2018/0086980), as respectively set forth in paragraphs 4 and 5 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendment adding the stabilizer compounds to the base independent claim 1. 
The rejection of claims under 35 U.S.C. 103 over Laut et al. (U.S. Patent Application Publication No. 2020/0181493), as set forth in paragraph 7 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendment to the base independent claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to require at least two difluoro-dibenzothiophene compounds of formula I-2-a 
    PNG
    media_image1.png
    156
    630
    media_image1.png
    Greyscale
wherein the substituents R11 and R12 are described as:
    PNG
    media_image2.png
    153
    789
    media_image2.png
    Greyscale
                        
    PNG
    media_image3.png
    227
    645
    media_image3.png
    Greyscale
While the specification as originally filed  supports the difluoro-dibenzothiophene compound of formula I-2-a wherein the substituents R11 and R12 are each individually [0047] an alkyl group having 1 to 12 atoms, the specification as originally filed does not support the difluoro-dibenzothiophene compound of formula I-2-a wherein the substituents R11 and R12 are each individually (a) H, (b) an alkoxy group having 1 to 15 C atoms, in which one or more CH2 groups in the alkoxy group is optionally replaced, independently of one another, by —C≡C—, —CF2O—, —OCF2—, —CH═CH—, or (c) an alkyl group in which one or more CH2 groups in the alkoxy group is optionally replaced, independently of one another, by —C≡C—, —CF2O—, —OCF2—, —CH═CH—.
    PNG
    media_image4.png
    594
    649
    media_image4.png
    Greyscale
—O—, —CO—O— or —O—CO— in such a way that O atoms are not linked directly to one another, and in which one or more H atoms may be replaced by halogen.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17, 19, 20, and 22-30 of copending Application No. 15/304,980 (corresponding to U.S. Patent Application Publication No. 2017/0362506). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid-crystal medium, as well as the corresponding use thereof said liquid-crystal medium in a liquid crystal display, characterized in that said liquid-crystal medium comprises the combination of a difluoro-dibenzothiophene compound inclusive of the present formula I-2-a with stabilizing compounds inclusive those of the present formulae as now claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-18 are rejected under 35 U.S.C. 103 as being obvious over by Hirschmann et al. (U.S. Patent Application Publication No. 2017/0362506). 
Hirschmann et al. discloses a liquid crystal composition and corresponding use thereof said liquid crystal composition in a liquid crystal display, characterized in that said liquid crystal composition comprises at least one difluoro-dibenzothiophene compound inclusive of the difluoro-dibenzothiophene compounds of the present formula I-2-a, as generally represented therein by 
    PNG
    media_image5.png
    114
    349
    media_image5.png
    Greyscale
(abstract), and more specifically, as represented therein by 
    PNG
    media_image6.png
    102
    360
    media_image6.png
    Greyscale
 [0046] with at least one stabilizer compound ([0012]; Table C [0296]) inclusive of the stabilizer compounds of the present formulae ST-a through ST-r and ST-1 thru ST-3, as represented therein by 
    PNG
    media_image7.png
    161
    359
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    158
    344
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    166
    349
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    142
    351
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    152
    354
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    149
    344
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    146
    349
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    167
    345
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    362
    758
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    153
    767
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    235
    744
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    289
    765
    media_image18.png
    Greyscale
. Hirschmann et al. also discloses the compounds of the present formula I-1 as now recited in the present claim 2, as represented therein by: 
    PNG
    media_image19.png
    476
    340
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    382
    345
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    99
    337
    media_image21.png
    Greyscale
, as well as compounds inclusive of the compounds of the present formulae IV and Y as represented therein by 
    PNG
    media_image22.png
    316
    376
    media_image22.png
    Greyscale
[0069], compounds inclusive of the compounds of the present formula IV-1 as represented therein by 
    PNG
    media_image23.png
    78
    346
    media_image23.png
    Greyscale
[0089], compounds inclusive of the compounds of the present formula VI-1 as represented therein by 
    PNG
    media_image24.png
    207
    365
    media_image24.png
    Greyscale
[0122]. While Hirschmann et al. illustrates multiple Examples therein, i.e., M17 [0351], M18 [0353], M20[0357], M26 [0369], M28 [0373], M29 [0375], M30 [0377], M31 [0379], M32 [0381], M33 [0383], M256 [0768], M294 [0849], M295 [0851], M296 [0853], M297 [0855], M300 [0861], M301 [0863], M302 [0865], M303 [0867], M304 [0869], M305 [0871], M306 [0873], M307 [0875], M308 [0877], M309 [0879], M310 [0882], M312 [0886], and M313 [0888], characterized by comprising the combination of at last two difluoro-dibenzothiophene compounds of the present formula I-2-a 
    PNG
    media_image25.png
    100
    505
    media_image25.png
    Greyscale
 (Table A, page 46), with a stabilizer compound as is now claimed, none of the aforementioned examples expressly illustrates the use of at least two of the stabilizer compounds. The compounds of the present formulae ST-a through St-r as well as their use as stabilizer compounds in liquid crystal compositions are well known in the liquid crystal art, as taught therein Hirschmann et al. The combination of the aforementioned stabilizer compounds with at least two difluoro-dibenzothiophene compounds is likewise known in the liquid crystal art, as taught therein Hirschmann et al. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize more than one stabilizer compound in the inventive liquid crystal composition of Hirschmann et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof. As for the dielectric anisotropy of the liquid crystal compositions of Hirschmann et al., while there is discussion therein of combining compounds having each of a negative dielectric anisotropy with compounds having a positive dielectric anisotropy, the exemplified liquid crystal compositions therein have a negative dielectric anisotropy. Modifying the selection of substituents of a liquid crystal compound in order to achieve a positive or negative dielectric anisotropy of the resulting compound is well within the level of skill of one in the liquid crystal art. One of ordinary skill in the liquid crystal art also recognizes that changing the frequency of an electrical field imposed on a liquid crystal material determines whether the liquid crystal material has either a positive or a negative dielectric anisotropy. Although Hirschmann et al. does not expressly illustrate a liquid crystal composition having a positive dielectric anisotropy and comprising the combination of the aforementioned difluoro-dibenzothiophene and stabilizer compounds, since the selection of positive and negative dielectric component compounds to achieve the maximum performance of the resulting liquid crystal composition is well within the level of ordinary skill in the liquid crystal art, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to select the combination of compounds to achieve a desirable dielectric anisotropy, absent object evidence to the contrary.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent Application Publication No. 2019/0345389.
Response to Arguments
Applicant’s arguments filed 29 August 2022 with respect to the rejection of claims as set forth in paragraphs 4, 5, and 7 of the previous office action on the merits, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722